Citation Nr: 1534083	
Decision Date: 08/10/15    Archive Date: 08/20/15

DOCKET NO.  15-02 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to waiver of recovery of an overpayment of VA compensation benefits in the amount of $25,275.18 plus accrued interest thereon.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of Military and Veterans Affairs


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from September 1983 to June 1992.

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a May 2014 decision of the Committee on Waivers and Compromises (Committee)  at the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, denying waiver of indebtedness.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The appellant is a service connected veteran who was in receipt of a total disability evaluation based on individual unemployability due to service connected disorders effective from June 21, 2005.

2.  In August 2012, the appellant was incarcerated after being convicted of multiple felonies in the Commonwealth of Pennsylvania.

3.  In January 2013, the Veteran reported to VA that he was incarcerated.

4.  In November 2013, VA provided the appellant with notice that it proposed to retroactively reduce his compensation due to his status effective October 16, 2012, and he was advised that the adjustment would create an overpayment.  That reduction was effectuated in February 2014, and the overpayment at issue was created.

5.  Recovery of the overpayment will not deprive the appellant of basic necessities.  

6.  Waiver of recovery of the assessed overpayment would unjustly enrich the appellant.



CONCLUSION OF LAW

The requirements for waiver of recovery of the overpayment of VA compensation in the amount of $25,275.18 plus accrued interest thereon are not met.  38 U.S.C.A. §§ 5107, 5302(a) (West 2014); 38 C.F.R. §§ 1.962, 1.965 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans' Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2014), prescribes several requirements as to VA's duty to notify and assist a claimant with the evidentiary development of a pending claim for compensation or other benefits.  Implementing regulations were created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2014). 

The United States Court of Appeals for Veterans Claims (Court), however, has determined that the VCAA does not apply to claims for waiver of recovery of indebtedness.  Barger v. Principi, 16 Vet. App. 132, 138 (2002).  See also Lueras v. Principi, 18 Vet. App. 435, 437 (2004) (a claim under Chapter 53, which involves application for waiver of overpayment is not a claim for benefits in the first instance, and hence not a matter for which the notice requirements under section 38 U.S.C.A. § 5103(a) are applicable).  The RO as the Agency of Original Jurisdiction (AOJ) still has sought to ensure that the record is comprehensive, providing notice of the proposed termination of benefits prior to the action which created the overpayment in question.  The Veteran has utilized the opportunity given to contest the overpayment itself through several filed statements on his behalf.  

The Veteran has not challenged the validity of the debt, and the issue presented is limited to that of the propriety of a waiver.  See Schaper v. Derwinski,  1 Vet. App. 430, 434 (1991); VAOPGCPREC 6-98 (Apr. 24, 1998).  The adjudication of the waiver of indebtedness claim on its merits may proceed.

Under pertinent law, there shall be no recovery of payments or overpayments (or any interest thereon) of VA benefits, where it is determined that recovery would be against equity and good conscience.  38 U.S.C.A. § 5302(a) (West 2014); 38 C.F.R. § 1.962 (2014).  However, the recovery of any payment or the collection of any indebtedness (or any interest thereon) may not be waived if there exists in connection with the claim for such waiver an indication of fraud, misrepresentation or bad faith on the part of the person or persons having an interest in obtaining the waiver.  38 U.S.C.A. § 5302(a)-(c); 38 C.F.R. §§ 1.962(b), 1.965(b). 

In the present case, there is no indication of such fraud, misrepresentation, or bad faith on the part of the appellant, and thus, there is no statutory bar to waiver of recovery of the overpayment.  Accordingly, the dispositive issue is whether the collection of the overpayment would be against "equity and good conscience."  38 U.S.C.A. § 5302(a). 

The standard of equity and good conscience will be applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the government's rights.  38 C.F.R. § 1.965(a).  The decision reached should not be unduly favorable or adverse to either side.  The phrase "equity and good conscience" means arriving at a fair decision between the obligor and the government.  Id.  

In making this determination of whether recovery would be against equity and good conscience, the governing criteria requires consideration of each of the following factors, which are not intended to be all inclusive: (1) fault of the debtor; (2) balancing of faults between debtor and VA; (3) undue hardship; (4) whether collection would defeat the purpose of the benefit; (5) unjust enrichment; and (6) whether the debtor changed position to his own detriment through reliance on the benefit.  38 C.F.R. § 1.965(a).  See also Narron v. West, 13 Vet. App. 223, 228   (1999) (VA must address all relevant factors in determining whether to exercise its equitable discretion in a waiver of indebtedness claim).

The background of this case is relatively straightforward, with the indebtedness of $25,275.18, plus accrued interest thereon, caused by overpayment to the Veteran of VA compensation benefits during a time period in which he was incarcerated for multiple felony convictions, and therefore not legally entitled to receipt of VA compensation in excess of a minimum amount, effective the 61st day following the date of conviction and confinement.  See 38 C.F.R. § 3.665(a).  In this case, the Veteran, since June 2005 had been in receipt of a total disability evaluation based on individual unemployability due to service connected disorders.  Therefore, he was rated at the 100 percent level when the proper rate of compensation based on his incarceration for his felony convictions was 10 percent.  See 38 C.F.R. § 3.665(d).  

The Veteran was incarcerated from August 16, 2012 after he was convicted of multiple felonies.  In accordance with the law, the effective date of the reduction in his compensation benefits was October 16, 2012.  While VA was aware by January 2013 that the appellant was incarcerated, VA did not undertake formal action implementing the retroactive reduction until February 2014.  Consequently, the overpayment of $25,275.18 plus accrued interest thereon arguable included overpayments that could have been avoided if VA had reduced his award in a more timely manner.  

There is essentially no material disagreement here that VA ultimately and properly implemented the law on reduction due to incarceration.  As suggested above, however, the Veteran argues that VA's untimely action in delaying the formal reduction action  shows fault on the part of VA.  It is argued that by January 2013 VA already knew about his incarceration (from a computer database system, as well as numerous letters sent by the Veteran himself to the RO during this initial time period) and that this knowledge constituted sufficient fault for creation of the underlying debt such that recovery of indebtedness should be waived.  It is argued that but for VA's inaction for over a year there would have been no debt in the first place.  The Veteran further argues that financial hardship that would inure to him should the debt be recovered by VA, and reiterates that he utilized all available channels to inform VA personnel as well as medical treatment providers regarding his incarceration for purpose of ensuring accurate information was relayed as to benefits eligibility.

The Board denies entitlement to waiver of recovery the overpayment.  The record corroborates the argument that the Veteran's correspondence and VA's own internal computer matching system alerted VA to possibility of an overpayment well before formal action was taken by VA.  Still, by January 2013, the Veteran himself either knew or should have known that he was no longer entitled to the higher rate of compensation.  See generally, Morris v. Derwinski, 1 Vet. App. 260, 265 (1991) (ignorance of the law is not a valid basis to award a benefit.)  The law in this regard is clear.  Compensation shall be reduced to a 10 percent level beginning the 61st day of incarceration following a felony conviction.  38 C.F.R. § 3.665.  

Moreover, while it is true that VA should have taken action in a more timely manner, VA's failure to do should not be used to unjustly enrich the appellant.  As noted, in light of the appellant's incarceration following multiple felony convictions he was not entitled to compensation in excess of 10 percent and allowing the appellant to keep those funds would unjustly enrich him.  

Further, the Board finds that recovery of the overpayment would not cause an undue hardship to the Veteran given his incarceration and the fact he has no concomitant real financial need while so confined.  Simply put, the prison is providing him such life's basic necessities as food, clothing and shelter.   Additionally, he continues to receive VA compensation at a 10 percent level despite his incarcerated status.  Lastly, there is no indication of detrimental reliance upon the additional benefits erroneously disbursed such as through recent expenditures.  In sum, apart from fault on VA's part in taking the steps to formally reduce the level of the appellant's compensation, the preponderance of the evidence is against entitlement to waiver of recovery of the overpayment.

In view of these findings, the claim is denied.  

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990).




ORDER

Entitlement to waiver of recovery of VA compensation benefits in the amount of $25,275.18 plus accrued interest thereon is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


